Citation Nr: 0102437	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  96-49 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low 
back disorder prior to March 19, 1998.  

2.  Entitlement to a rating in excess of 40 percent for a low 
back disorder from March 19, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
low back disorder and assigned a 10 percent rating, effective 
August 17, 1995.  In an August 1998 rating decision granted a 
40 percent rating for a low back disorder, effective March 
19, 1998.  

The Board notes that it appears that some confusion has 
developed during the adjudication of the veteran's case.  In 
a December 1995 rating action, service connection was granted 
for the back disability, effective from August 17, 1995.  In 
February 1996, the veteran filed a notice of disagreement 
(NOD) pertaining to the assignment of a 10 percent rating for 
his low back disorder in the December 1995 rating decision.  
The RO issued a statement of the case (SOC) in February 1996, 
and the veteran perfected his appeal on the issue in May 
1996.  The veteran's representative at the time, Paralyzed 
Veterans of America, completed a VA Form 646 on the issue in 
September 1996.  However, the case was never certified to the 
Board for appellate review.  There is thus pending a claim 
for an initial rating in excess of that assigned by the RO 
for service connected low back disability.

In March 1998, the veteran filed a claim for an increased 
rating for his service-connected low back disorder, which was 
received by the RO on March 19, 1998.  In an August 1998 
rating decision, the RO granted a 40 percent rating for the 
veteran's service-connected low back disorder, effective 
March 19, 1998, the date of the veteran's new claim.  In 
September 1998, the veteran filed a NOD asserting that he was 
entitled to an earlier effective date for the assignment of 
the 40 percent rating for his low back disorder.  

In a September 1998 rating decision, the RO denied 
entitlement to an effective date prior to March 19, 1998, for 
the grant of a 40 percent rating for the veteran's low back 
disorder.  The veteran filed a NOD pertaining to the denial 
of an earlier effective date; and after the RO issued a SOC 
on the issue, he perfected his appeal on the matter in 
December 1998.  

The veteran testified at a personal hearing before the 
undersigned Board Member in Washington, D.C., in November 
2000 on the issue of entitlement to an effective date prior 
to March 19, 1998 for the grant of a 40 percent rating for 
the veteran's low back disorder, to include the issue of 
whether rating action of December 12, 1995 became final.  

Upon a review of the record, the Board finds that the issues 
before the Board are more appropriately classified as noted 
on the title page of this decision.  In this regard, rating 
action of December 1995 is still pending and the assignment 
of the 40 percent rating during the pendency of the appeal 
but not back to the date service connection was granted in 
August 1995 establishes staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

For the reasons explained below, the Board has determined 
that the issues before the Board must be remanded to the RO 
for further development.  


REMAND

Initially, the Board notes that, during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  Accordingly, the RO should take 
appropriate action to comply with the notice and duty to 
assist provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Furthermore, the development of facts includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The veteran was afforded VA orthopedic examinations in 
November 1995 and April 1998.  However, the examiners did not 
adequately evaluate the veteran's complaints of pain on use 
at either examination.  In this regard, the RO is reminded 
that functional loss due to pain under 38 C.F.R. § 4.40 
(2000) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (2000) must be considered in rating the veteran's low 
back disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  An additional examination is necessary so that these 
factors may be addressed for the relevant time periods.  

Finally, the veteran is henceforth advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in a denial of that claim.  38 C.F.R. §3.655 (2000).  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO should review the claims folder to 
assure compliance with the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his low back 
disorder since August 1995.  After securing 
the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records which are not 
already contained in the file must be 
associated with the claims folder.  

4.  The RO should obtain from the Social 
Security Administration the records pertinent 
to the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  

5.  The RO should obtain from the State of 
Carolina, the records pertinent to the 
veteran's claim for disability retirement 
benefits as well as the medical records relied 
upon concerning that claim if it was separate 
from any Social Security disability benefits 
claim.  

6.  Thereafter, the RO should schedule the 
veteran for a special VA orthopedic 
examination to determine the current and 
previous severity of his service-connected low 
back disorder.  The claims folder must be made 
available to the examiner for review before 
the examination.  A copy of this Remand 
decision must be provided.  Such tests and/or 
X-rays as the examiner deems necessary should 
be performed, and all related documentation 
should be associated with the claims file.  If 
the examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The answers 
should be proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  All 
instructions/questions should be answered 
unless not feasible.  If not feasible, the 
reasons for each question unanswered should be 
discussed.

I.  The examiner should provide the 
ranges of motion, in degrees, of the 
veteran's lumbosacral spine.  

II.  The examiner should note whether 
the veteran experiences persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc.  The examiner 
should describe all scars of the 
lumbosacral spine associated with the 
service-connected low back disability 
and indicate whether they are tender 
and painful on objective demonstration 
or are poorly nourished with repeated 
ulceration.  If any scarring affects 
function of the lumbosacral spine, 
this should be described as 
objectively as possible.

III.  The examiner should indicate 
whether the veteran's lumbosacral 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination; and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  

IV.  The examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the veteran's 
lumbosacral spine is used repeatedly 
over time.  This determination should, 
if feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

V.  The examiner review the medical 
records dated from August 1995 to 
March 1998 and express an opinion as 
to whether, during that time period, 
the evidence indicates that veteran's 
lumbosacral spine exhibited weakened 
movement, excess fatigability, or 
incoordination; or whether pain 
associated with the low back disorder 
would have significantly limited his 
functional ability during flare-ups.  
If feasible, the increased disability 
associated with these factors should 
be estimated in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis of 
the veteran's lumbosacral spine.  

7.  When the above development has been 
completed, the issues should be readjudicated 
by the RO with full consideration of all 
applicable regulations and Court decisions, 
including DeLuca and Fenderson, supra.  If 
either of the determinations remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement of 
the case which includes reference to all 
applicable regulations, including 38 C.F.R. 
§ 3.655, if appropriate, and afforded a 
reasonable opportunity to respond.  If the 
veteran fails to appear for the examination, 
the letter notifying him of the date and place 
of the examination and the address to which 
the letter was sent should be included in the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


